Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeanine Gasper on 8/23/2021.

The application has been amended as follows: 
1. (Currently Amended) A gas turbine engine comprising: 
an engine core; 
a manifold having a plurality of pipes fluidly coupled to the engine core; 
mounting brackets coupled to the plurality of pipes; 
insulation provided on some, but not all, portions of the plurality of pipes; 
at least one non-insulated portion of the plurality of pipes extending between the insulation and the mounting brackets; and 
a low emissivity ring surrounding the at least one non-insulated portion, the low emissivity ring comprising: 
an inner ring defining a structural layer having an inner surface and an outer surface, the inner surface confronting the at least one non-insulated portion and including at least a portion spaced from the at least one non-insulated portion to form a void, and defining a cross-sectional 
a low emissivity layer provided on the outer surface to reflect incident radiation surrounding the at least one non-insulated portion; 
wherein the tapered portion comprises an apex at a single, constant axial location with respect to a central axis of the at least one non-insulated portion.

14. (Canceled) 

15. (Currently Amended) A low emissivity ring for a manifold pipe comprising an inner ring with a tapered portion terminating in axially opposed collars sized to abut the manifold pipe and a low emissivity outer ring circumscribing the inner ring; 
wherein the low emissivity ring circumscribes the manifold pipe at a non-insulated portion formed between an insulated portion of the manifold pipe and a mounting bracket coupled to the manifold pipe; [[and]] 
wherein the low emissivity outer ring reflects incident radiation surrounding the manifold pipe; and 
wherein the tapered portion comprises an apex at a single, constant axial location with respect to a central axis of the non-insulated portion.

29. (Currently Amended) A low emissivity cover for a manifold pipe having at least one non-insulated portion, the low emissivity cover comprising: 
a ring having a structural layer with an inner surface and an outer surface, the inner surface confronting the manifold pipe; and 
a low emissivity layer provided on the outer surface to reflect incident radiation surrounding the at least one non-insulated portion; 
pipe; 
wherein the inner surface is spaced from the at least one non-insulated portion to define a void having a cross-sectional profile with a tapered portion terminating in at least one collar abutting the at least one non-insulated portion to form a circumferential conduit of air within the void; and
wherein the tapered portion comprises an apex at a single, constant axial location with respect to a central axis of the at least one non-insulated portion.

30. (Canceled) 

Reasons for Allowance

Claims 1-7, 9-11, 15-23, 27, and 29 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is James et al (GB 2249151 A as referenced in OA dated 10/01/2020).  James teaches a low emissivity cover having an inner ring and a low emissivity outer ring that coils or spirals around a non-insulated portion of a manifold pipe, wherein the inner ring comprises an apex.
Regarding claims 1, 15 and 29, the prior art of record does not disclose, teach, or suggest in combination with the other limitations of the respective claim, a low emissivity cover between a mounting bracket and an insulated portion of a manifold pipe, the low emissivity cover having an inner ring with a tapered portion, wherein the tapered portion comprises an apex at a single, constant axial location with respect to a central axis of a non-insulated portion of the manifold pipe.  In particular, the low emissivity cover of James spirals or coils around the 
Regarding claims 2-7, 9-11, 16-23, 27, the claims are allowed at least by virtue of their respective dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814.  The examiner can normally be reached on Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/EDWIN KANG/Examiner, Art Unit 3741